On April 16, 1999, this court placed the respondent, Mitchell B. Christians, on probation for a period of 18 months with specific conditions of supervision and reporting. In re Christians, 267 Kan. 240, 978 P.2d 910 (1999).
The Disciplinary Administrator has filed a report verifying that the respondent has fully complied with all conditions imposed upon him by this court and recommending that the respondent be discharged from probation.
This court, having reviewed the files and the recommendation of the office of the Disciplinary Administrator, finds that respondent Mitchell B. Christians should be discharged from probation.
It Is Therefore Ordered that the respondent is hereby discharged from probation and from any further obligation in this matter and that this proceeding is closed.
It Is Further Ordered that this order shall be published in the Kansas Reports and that the costs herein shall be assessed to the respondent.